Name: Commission Regulation (EEC) No 948/88 of 8 April 1988 amending Regulation (EEC) No 3653/85 concerning the import arrangements applicable to certain third countries in the sheepmeat and goatmeat sector as from 1986
 Type: Regulation
 Subject Matter: EU finance;  means of agricultural production;  trade;  animal product
 Date Published: nan

 4- 88 Official Journal of the European Communities No L 92/41 COMMISSION REGULATION (EEC) No 948/88 of 8 April 1988 amending Regulation (EEC) No 3653/85 concerning the import arrangements applicable to certain third countries in the sheepmeat and goatmeat sector as from 1986 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, (EEC) No 3643/85 within limits of one-quarter of the quantities, expressed in tonnes of carcase equivalent for each third country and by category, referred to in that Article. 2. During the fourth quarter of each year, Member States shall issue import licences within the limits of the balance remaining available of the quantities referred to in Article 1 ( 1 ) of Regulation (EEC) No 3643/85. Having regard to Council Regulation (EEC) No 3643/85 of 19 December 1985 concerning the import arrangements applicable to certain third countries in the sheepmeat and goatmeat sector as from 1986 ('), as last amended by Regulation (EEC) No 3939/87 (2), and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 3653/85 (3) laid down implementing procedures for the import arrangements applicable to certain third countries as regards sheepmeat and goatmeat from 1986 onwards ; whereas, however, as regards Chile, production varies widely through the seasons and the scope for storage in that country will remain restricted in coming years ; whereas the rules laid down in Regulation (EEC) No 3653/85 should be adapted as regards the breakdown of quantities delivered under the annual limits approved ; whereas, however, in view of the very sensitive situation on the market in Region 7, quantitative limits on imports into that region should be set in respect of the first quarter ; 3 . However, as regards Chile, Member States shall proceed, for the products referred to in Article 1 ( 1 ) of Regulation (EEC) No 3643/85,  during the first quarter, to the issue of import licences up to a limit of the total of the quantities expressed in tonnes of carcase equivalent, by categories referred to in that same Article,  during each of the last three quarters, to issue import licences up to a limit of the balance remaining available of the quantities referred to in that Article. Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION 4. Also,  France and Ireland are hereby authorized to restrict, each year, issue of import licences to the quantities they traditionally import from the third country concerned. Such licences shall be issued each quarter in accordance with the provisions laid down in paragraphs 1 and 2,  during the first quarter of each year, Spain and Portugal are hereby authorized to issue import licences for products from Chile within a global limit of 25 % of the quantities expressed in tonnes of carcase equivalent, by category, referred to in Article 1 ( 1 ) of Regulation (EEC) No 3643/85.' Article 1 Article 1 of Regulation (EEC) No 3653/85 is hereby replaced by the following : 'Article 1 1 . During each of the first three quarters of each year, Member States shall issue import licences for the products referred to in Article 1 ( 1 ) of Regulation Article 2 (') OJ No L 348, 24. 12. 1985, p. 2. 0 OJ No L 373, 31 . 12. 1987, p. 1 . 0 OJ No L 348, 24. 12. 1985, p. 21 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. No L 92/42 Official Journal of the European Communities 9 . 4. 88 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 April 1988 . For the Commission Frans ANDRIESSEN Vice-President